DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,548,621. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims more broadly claim the same method for load balancing of a knee joint between a tibia (first bone) and femur (second bone). Claim 6 and 18 claim the elongate ligament tension element comprises a suture. All other limitations are claimed and all claims would have been obvious to have been claimed together. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bontutti (2014/0066959) in view of Homsy (3,971,670). Evidenced by Delfosse et al.
Bontutti teaches a method for load balancing of a knee joint between a tibia 264 and a femur 262.

    PNG
    media_image1.png
    434
    554
    media_image1.png
    Greyscale


obtaining an elongate ligament tension element (reinforcement means), comprising at least a suture (see at least 182, see at least par. 0041, 0141).
However, Bontutti by itself does not teach, “anchoring a first end portion of the elongate ligament tension element to the tibia; extending the elongate ligament tension element along the loose ligament; forming a passage through the femur; passing an opposite, second end portion of the elongate ligament tension element through the passage from the first side to an opposite, second side of the knee joint; applying tension to the elongate ligament tension element such that the knee joint is in a balanced configuration; and anchoring the second end portion on the second side of the knee joint to maintain the tension of the elongate ligament tension element.”
Like Bontutti, Homsy teaches method steps of anchoring an elongate ligament tension element (tension element structure 40) placed as a ligament on the side (collateral ligament) of a knee joint. Homsy teaches, "the tension element structure 40 may also be used as a substitute collateral ligament as shown in FIG. 12. The structure 40 is suitably secured to the tibia as by stapling, extends across the joint and through the tunnel 52 in the femur and is secured on the opposite side of the femur by stapling as shown in dashed lines at 54 (column 5, lines 36-47).

    PNG
    media_image2.png
    373
    196
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art to have tried the method steps of anchoring the elongate ligament tension element as taught by Homsy including forming a passage (52) through the femur and passing an opposite second end portion of the elongate ligament tension element through the passage from the first side to an opposite with a reasonable expectation of success. The combination would result in a elongate ligament tension element of Bonutti fulfilling the claim language “anchoring a first end portion of the elongate ligament tension element to the tibia (A above); extending the elongate ligament tension element along the loose ligament (taught by at least Bonutti,); forming a passage (52) through the femur; passing an opposite, second end portion of the elongate ligament tension element through the passage from the first side to an opposite, second side of the knee joint; applying tension to the elongate ligament tension element such that the knee joint is in a balanced configuration (at least obvious to one having ordinary skill in the art); and 

Claims 3-4, 9, 10, further comprising inserting a prosthetic device in the knee joint (femoral and tibial components); see par. 0164 of Bonutti.
Claims 5,11, wherein the elongate ligament tension element further comprises a cable coupled to the suture; see par. 0142, “the suture, cable and/or graft”. 
Claims 6, 12, wherein the elongate ligament tension element comprises a tape; Homsy teaches a rectangular shape interpreted as a tape.
Claims 7, 13, wherein a portion of the elongate ligament tension element extending along the loose ligament comprises the suture; see par. 0041. 
Claim 14, the examiner evidences Delfosse et al teaching anchor 10 that it is well known in the art to anchor an artificial ligament inside bone on either end and would have been obvious to have done on the combination method. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRUCE E SNOW/           Primary Examiner, Art Unit 3774